Citation Nr: 1625594	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-25 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for an appendectomy scar.

2.  Entitlement to an initial compensable rating for left knee patellar tendinitis.

3.  Entitlement to a higher initial rating for a right knee strain, rated as noncompensably disabling prior to September 18, 2014 and 10 percent disabling thereafter.

4.  Entitlement to a higher initial rating for muscle avulsion of the left lower extremity peroneus tertius muscle, rated as noncompensably disabling prior to September 18, 2014 and 10 percent thereafter.

5.  Entitlement to a higher initial rating for a right shoulder degenerative joint disease, rated as noncompensably disabling prior to September 18, 2014 and 10 percent disabling thereafter.

6.  Entitlement to an initial compensable rating for a partial amputation of the left middle finger distal interphalangeal joint.
7.  Entitlement to a higher initial rating for a lumbar strain, rated as noncompensably disabling prior to September 18, 2014 and 10 percent thereafter.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.

9.  Entitlement to service connection for a right toe disorder, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A.    § 1117.

10.  Entitlement to service connection for a disability manifested by numbness of the right and left arms, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 2003 to August 2009, to include service in Iraq from December 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California as part of the Benefits Delivery at Discharge (BDD) program.

The Board notes that the purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.

The Board remanded the instant matters in May 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant increased rating claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In October 2014, the AOJ assigned a 10 percent rating each for a right knee strain, right shoulder degenerative joint disease, a left lower extremity peroneus tertius muscle avulsion and lumbar strain, all effective September 18, 2014.  However, inasmuch as a higher rating is available for the right knee, right shoulder, peroneus tertius muscle and lumbar spine disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, these claims for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 2014, the AOJ also awarded service connection for left ear haring loss.  As this decision represents a full grant of the benefits sought with respect to this issue, the matter are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

The issues of entitlement to service connection for a right great toe disorder and a disability manifested by numbness of the right and left arms are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the appeal period prior to September 18, 2014, the Veteran's appendectomy scar manifested as a superficial and non-tender scar on his abdomen without instability.

2.  For the appeal period beginning on September 18, 2014, the Veteran's appendectomy scar manifested as a superficial and intermittently tender scar on his abdomen without instability.

3.  For the entire appeal period, the Veteran's left knee patellar tendinitis manifested as intermittent subjective complaints of pain, extension that was limited to no more than zero degrees and flexion that was limited to no more than 115 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in X-ray evidence of arthritis, lateral instability, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

3.  For the appeal period prior to September 18, 2014, the Veteran's right knee strain manifested as intermittent subjective complaints of pain, extension that was limited to no more than zero degrees and flexion that was limited to no more than 135 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in X-ray evidence of arthritis, lateral instability, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

4.  For the appeal period beginning on September 18, 2014, the Veteran's right knee strain manifested as complaints of weakness, pain, popping and mild anterior instability, extension that was limited to no more than zero degrees and flexion that was limited to no more than 95 degrees even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in X-ray evidence of arthritis, recurrent subluxation, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

5.  For the appeal period prior to September 18, 2014, the Veteran's muscle avulsion of the left lower extremity peroneus tertius muscle manifested as complaints of pain and a small depression in lower third of the left leg on the anterior-lateral aspect without a lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles, some loss of deep fascia or muscle substance, impairment of muscle tonus, loss of power or a lowered threshold of fatigue.

6.  For the appeal period beginning on September 18, 2014, the Veteran's muscle avulsion of the left lower extremity peroneus tertius muscle manifested as a moderate muscle injury characterized by as muscle pain four to five times per week, swelling and protrusion without some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power.

7.  The Veteran is right-hand dominant.

8.  For the appeal period prior to September 18, 2014, the Veteran's right scapula pain manifested as subjective complaints of pain while running and flexion and abduction were found to be to 180 degrees without objective evidence of painful motion, X-ray evidence of arthritis, ankylosis of the scapulohumeral articulation, malunion of the humerus, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or the nonunion of the clavicle or scapula. 

9.  For the appeal period beginning on September 18, 2014, the Veteran's right shoulder degenerative joint disease manifested as pain every night, flexion was found to be to 170 degrees and abduction was found to be to 180 degrees without objective evidence of painful motion without ankylosis of the scapulohumeral articulation, malunion of the humerus, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or the nonunion of the clavicle or scapula. 

10.  For the entire appeal period, the Veteran's partial amputation of the left middle finger distal interphalangeal joint is manifested as an absent distal digit of the left third finger without long finger amputation with metacarpal resection (more than one-half of the bone lost), long finger amputation without metacarpal resection at the proximal interphalangeal joint or proximal thereto, a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees, or X-ray evidence arthritis.

11.  For the entire period on appeal, the Veteran's lumbar strain is manifested by localized tenderness not resulting in abnormal gait or abnormal spinal contour without forward flexion of the thoracolumbar spine limited to greater than 30 degrees but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups; muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome with incapacitating episodes; or neurologic impairment.

12.  For the entire appeal period, the Veteran had no worse than Level I hearing in the right ear, and no worse than Level I hearing in the left ear. 


CONCLUSIONS OF LAW

1.  A compensable rating for an appendectomy scar, for the appeal period prior to September 18, 2014, is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic Code 7805 (2015). 

2.  For the appeal period beginning on September 18, 2014, a 10 percent rating for an appendectomy scar is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic Code 7805 (2015). 

3.  The criteria for an initial compensable rating in for left knee tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2015).

4.  The criteria for an initial higher rating in for right knee strain, rated a noncompensably disabling prior to September 18, 2014 and 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260 (2015).

5.  The criteria for a higher initial rating for muscle avulsion of the left lower extremity peroneus tertius muscle, rated as noncompensably disabling prior to September 18, 2014 and 10 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.75, Diagnostic Codes 5312 (2015).

6.  The criteria for a higher initial rating for right shoulder degenerative joint disease, rated as noncompensably disabling prior to September 18, 2014 and 10 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2015).

7.  For the entire appeal period, the criteria for an initial compensable rating for a partial amputation of the left middle finger distal interphalangeal joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5154 (2015).

8.  For the entire appeal period, the criteria for a rating of 10 percent, but no higher, for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5242 (2015). 

9.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the assigned ratings for the service-connected appendectomy scar, left knee patellar tendinitis, a right knee strain, left lower extremity peroneus tertius muscle avulsion, right shoulder degenerative joint disease, partial amputation of the left middle finger distal interphalangeal joint, lumbar strain and bilateral hearing loss, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection were granted and an initial ratings were assigned in the October 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In this regard, although the Veteran was asked to complete additional authorization forms to allow VA to obtain records from specific private treatment providers in August 2014, he did not complete the appropriate authorization forms and did not respond to this letter.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in September 2009 and September 2014 to determine the severity of his appendectomy scar, left knee patellar tendinitis, right knee strain, muscle avulsion of the left lower extremity peroneus tertius muscle, right shoulder degenerative joint disease, partial amputation of the left middle finger distal interphalangeal joint, lumbar strain and bilateral hearing loss.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015)   Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected appendectomy scar, left knee patellar tendinitis, right knee strain, muscle avulsion of the left lower extremity peroneus tertius muscle, right shoulder degenerative joint disease, partial amputation of the left middle finger distal interphalangeal joint, lumbar strain and bilateral hearing loss as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his appendectomy scar, left knee patellar tendinitis, right knee strain, muscle avulsion of the left lower extremity peroneus tertius muscle, right shoulder degenerative joint disease, partial amputation of the left middle finger distal interphalangeal joint, lumbar strain and bilateral hearing loss have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examination is necessary.

In this regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.   In the instant case, the October 2009 audiologist noted the Veteran's reports that his hearing loss had no effect on his usual daily activities.  A September 2014 audiologist found that the Veteran's hearing loss did not impact ordinary conditions of daily life, including his ability to work.  Therefore, the Board finds that the VA examination of record fully described the functional effects caused by the Veteran's hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

The Board further finds that the AOJ has substantially complied with the May 2014 remand directives by requesting that the Veteran identify the names and addresses of any non-VA providers in an August 2014 letter, obtaining the Veteran's VA treatment records, and obtaining VA examinations to determine the nature and severity of the instant claims.  Therefore, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  


II. Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

B.  Appendectomy Scar

The Veteran generally contends that a higher rating is warranted.  In a May 2010 substantive appeal, the Veteran wrote that his disabilities caused him daily pain and discomfort.  In a May 2016 Informal Hearing Presentation, the Veteran's representative argued that a compensable rating is warranted as the September 2014 VA examination found the scar to be tender.

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the Veteran's claim was received in May 2009, only the amended regulations are applicable to this claim.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Code 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code.

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least six square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating. Higher ratings are available for scars of greater area.

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating is warranted where there are three or four scars that are unstable or painful, and a 30 percent rating is warranted where there are five or more scars that are unstable or painful.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.

A September 2009 VA general medicine examination report indicates that the Veteran underwent an emergency appendectomy for acute appendicitis during service.  The Veteran denied residuals since shortly after his surgical recovery, to include gastrointestinal symptoms, abdominal pain, nausea, vomiting, periods of jaundice, stool changes or weight loss.  Physical examination revealed an appendectomy scar located in the lower right quadrant that was transverse and measured six cm and 3 mm in width.  It was found to be superficial and pigment was found to be normal throughout.  There was no evidence of underlying soft tissue loss, inflammation, ulceration, tenderness or elevation.

A September 18, 2014 VA scar Disability Benefits Questionnaire (DBQ) report indicates that the Veteran underwent surgery to remove his appendix during service, resulting in a large abdominal scar.  The Veteran reported that the scar sometimes hurt when touched.  The Veteran denied that the scar was unstable, that there was a frequent loss of skin covering over the scar or that the scar was due to a burn.  Physical examination found a linear scar on the anterior truck that measured six cm.  The scar was not superficial, deep or non-linear.

Based on the evidence of record, the Board finds that a compensable rating for the appendectomy scar prior to September 18, 2014 not warranted.  The Veteran's appendectomy scar manifested as a superficial and non-tender scar on his abdomen.  A September 2009 VA examination found that the scar was not tender.  The Veteran has not alleged, and the record does not otherwise suggest, that this scar was unstable or painful.  As such, a compensable rating for this appellate period is not warranted.

For the appeal period beginning on September 18, 2014, the Veteran's appendectomy scar manifested as a superficial and intermittently tender scar on his abdomen.  The Veteran has not alleged, and the record does not otherwise suggest, that such scar was unstable.  Therefore, a 10 percent rating is warranted for this scar as of September 18, 2014.
The Board has also considered whether higher or separate ratings were warranted under alternative diagnostic codes.  The Veteran's appendectomy scar is clearly located on his abdomen; therefore consideration of Diagnostic Code 7800 is not warranted.  The service-connected appendectomy scar was not caused by a burn, was not deep, and was not nonlinear.  Consideration of Diagnostic Codes 7801 and 7802 are therefore not warranted.  There has been no suggestion that there are three or four scars that were unstable or painful; consideration of Diagnostic Code 7804 is therefore not warranted.

C.  Left Knee Patellar Tendinitis and Right Knee Strain

The Veteran generally contends that a higher rating is warranted.  In a May 2010 substantive appeal, the Veteran wrote that his disabilities caused him daily pain and discomfort.  Specific argument in support of the appeal has not been presented.

The Veteran's right knee strain is rated by analogy under the diagnostic codes for degenerative arthritis and limitation of flexion while the Veteran's left knee patellar tendinitis is rated under the diagnostic code for tenosynovitis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

Diagnostic Code 5024 states that diseases under this diagnostic code will be rated based on limitation of motion of the affected parts.

A September 2009 VA general medicine examination report reflects the Veteran's complaints of pain over the patella and distal to the patella in the area of the insertion of the patella tendon in both knees.  Locking, stiffness, swelling or instability were denied.  He reported that the pain comes on only after running two to three times per week, that it was rated as "6/10," and that the duration of the pain was for one hour.  The use of medication, impairment of daily activities, the use of assistive devices and flare-ups were denied.  Physical examination revealed tenderness over the body of the patella on compression and tenderness over the patellar tendon in both knees.  Examination was negative for swelling, instability or deformity.  Lachman and McMurray's tests were negative.  Range of motion was found to be from zero to 140 degrees without pain and he was able to complete three rotations in both knees.  An accompanying X-ray was unremarkable.

A November 2010 VA treatment note indicated that the Veteran was able to do deep knee bend without difficulty.  Examination was negative for tenderness, redness, heat, instability, varus-valgus, anterior and posterior instability.  Flexion was found to be to 135 degrees and extension was found to be to zero degrees, bilaterally.  There was no obvious gait abnormality observed while walking at a normal pace without appropriate arm swing and heel strike.  He was able to ambulate on toes and heels and he was able to perform tandem testing without difficulties.

A March 2014 VA treatment note reflects the Veteran's complaints of chronic right knee pain, weakness and insecurity that was worse with weight-bearing and better with rest, brace and medication.  Prior surgery or injections were denied.  Physical examination revealed tenderness along the medial joint line without effusion.  Flexion was found to be from zero degrees to 150 degrees.  Gait and alignment were found to be normal and the knee was found to be stable.  A diagnosis of medial and lateral meniscal tears of the right knee were made.

A July 2014 VA treatment note indicates that the Veteran had undergone right knee diagnostic arthroscopy two weeks ago and that he was diagnosed with right knee bucket handle medial meniscal tear.   Physical examination revealed no redness or drainage and minimal swelling.  Range of motion was from zero degrees to 130 degrees.

A September 18, 2014 VA knee DBQ report reflects the Veteran's complaints of right knee weakness, daily pain, popping and instability and that he underwent a meniscus repair three months ago.  He reported that this surgery did not help, that his pain was aggravated by stairs, running or hiking and that he was limited to walking to 1/2 mile.  He reported that his left knee had remained stable since service.  Flare-ups occurred following his right knee surgery in that he had some limited mobility and used crutches for three days.  He also reported the occasional use of a right knee brace as needed while hiking.

Physical examination did not reveal any tenderness or pain to palpation for joint line or soft tissues of either knee.  Right knee flexion was found to be to 95 degrees with pain at end of range of motion and extension was found to be to zero degrees without objective evidence of painful motion.  Left knee flexion was found to be to 115 degrees and extension was found to be to zero degrees, both without objective evidence of pain.  Repetitive motion testing did not reveal any additional limitation of motion.  Functional loss and/or functional impairment was due to less movement than normal in each knee and pain on movement in the right knee.  Anterior instability was found to be 1+ in the right knee while anterior instability, bilateral posterior instability and bilateral medial-lateral instability testing were found to be normal in the left knee.  There was no evidence or history of recurrent patellar subluxation/dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, other tibial and/or fibular impairment, meniscal condition in the left knee. or a total knee joint replacement  The Veteran was noted to have undergone a meniscectomy in June 2014 and that his residuals included frequent episodes of joint pain.  Imaging studies did not reveal degenerative or traumatic arthritis or evidence of patellar subluxation.

As the Veteran's left knee tendonitis and right knee strain have been evaluated based upon limitation of motion, the Board has first considered whether he is entitled to a higher rating under the criteria for limitation of flexion, which provides for a 10 percent rating where flexion is limited to 45 degrees and 20 percent rating where flexion is limited to 30 degrees.  However, the evidence demonstrates that the Veteran's left knee flexion is limited to 115 degrees and his right knee flexion is limited to 95 degrees, both at worst, during the appeal period.   
Even in consideration of pain, the Board finds that he is not entitled to a higher rating under Diagnostic Code 5260 in either knee.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  As demonstrated in a September 2009 VA examination, range of motion was noted to be full without pain and a September 2014 VA examination noted full left knee flexion without pain.  Moreover, while the September 2014 VA examination found painful motion beginning at 95 degrees in the right knee, flexion was found to end at 95 degrees.  The Board also notes that while the Veteran did not report flare-ups in the September 2009 VA examination report, he did report flare-ups following recent right knee surgery in the September 2014 VA examination report.  However, the Veteran did not report that such flare-ups resulted in additional limitation of motion.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 45 degrees in the left knee or in the right knee prior to September 18, 2014 or approximating flexion limited to 30 degrees in the right knee as of September 18, 2014.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a compensable rating in the left knee, a compensable rating prior to September 18, 2014 in the right knee or a rating in excess of 10 percent in the right knee beginning on September 18, 2014 under Diagnostic Code 5260.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg.  As indicated previously, Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than zero degrees in either knee at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regards, the Veteran had extension in both knees to zero degrees in the September 2009 and September 2014 VA examinations, both without objective evidence of painful motion.  The VA examiners specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  As stated previously, the Veteran did not report flare-ups in the September 2009 VA examination and reported flare-ups following right knee surgery in the September 2014 VA examination.  However, the Veteran did not report any additional range of motion limitation or other functional impairments during flare-ups.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The Veteran has not alleged, and the record does not show, recurrent subluxation.  Lachman and McMurray's tests were negative in the September 2009 VA examination and knee was found to be stable in March 2014.  A September 2014 VA examination found anterior instability, posterior instability and medial-lateral instability testing to be normal for the left knee.  In addition, the September 2014 VA examination found posterior instability and medial-lateral instability in the right knee to normal and anterior instability to be 1+ in the right knee.  As the record fails to demonstrate recurrent subluxation or lateral instability in the left knee or in the right knee prior to September 18, 2014, a higher or separate rating under Diagnostic Code 5257 for either knee is not warranted.  Moreover, the Veteran's subjective reports of instability contemplated under existing 10 percent rating after September 18, 2014.

The Board has next considered whether the Veteran's left knee tendonitis and right knee strain are most appropriately rated under Diagnostic Code 5259, pertaining to symptomatic removal of semilunar cartilage.  "Semilunar cartilage" is defined as either of the crescent-shaped wedges of fibrocartilage found in the knee.  The meniscus is a crescent-shaped wedge of fibrocartilage.  See Dorland's Illustrated Medical Dictionary 1127 (30th ed. 2003).  The record shows that the Veteran underwent a right knee meniscus surgery in June 2014.  The Board notes that the Veteran has not claimed, and the evidence of record do not indicate, that he required a month or more of convalescence following his surgery such that a convalescent rating would be warranted.  In his most recent VA examination, the examiner also found that the Veteran had a history of a meniscus tear, that he had undergone a meniscectomy in 2014 and that the residual signs and/or symptoms due to a meniscectomy included joint pain.  However, as the Veteran is currently in receipt of a compensable rating due, at least in part, to joint pain.  The award of a separate or a higher rating due to joint pain from a meniscectomy would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.   Further, the record does not establish, and the Veteran has not alleged, that he has suffered from a meniscus condition in the left knee.  As such, a higher or separate rating under Diagnostic Code 5259 in either knee is not warranted.

Finally, the Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate X-ray evidence of arthritis, ankylosis or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5003, 5256 or 5263, respectively, in either knee.

D.  Muscle Avulsion of the Left Lower Extremity Peroneus Tertius Muscle

The Veteran generally contends that a higher rating is warranted.  In a May 2010 substantive appeal, the Veteran wrote that his disabilities caused him daily pain and discomfort.  Specific argument in support of the appeal has not been presented.

The Veteran's muscle avulsion of the left lower extremity peroneus tertius muscle is rated under Diagnostic Code 5312 for an injury to Muscle Group XII.

Injuries to Muscle Group XII are evaluated under Diagnostic Code 5312.  The muscle group includes the (1) tibialis anterior, (2) extensor digitorum longus, (3) extensor hallucis longus and (4) peroneus tertius.  38 C.F.R. § 4.75.

A moderate muscle injury warrants a 10 percent rating, a moderately severe muscle injury warrants a 20 percent rating and a severe muscle injury warrants a 30 percent rating.  38 C.F.R. § 4.75, Diagnostic Code 5312.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R.            § 4.56(d)(2). 

The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R.              § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscles following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

A muscle injury rating will not be combined with a peripheral nerve paralysis ratings of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a).

A September 2012 VA general medicine examination report reflects the Veteran's complaints of a slight depression in the lateral distal left leg that occurred after he has run for 15 minutes or more.  He reported discomfort in the range of "2/10" after 15 minutes of running but that he does not have to stop the activity, and that it was "4/10" for a few hours after the activity.  Flare-ups, treatment or the use of ice, heat or any other medication or physical therapy were denied.  He reported that this disability was "in no way incapacitating" as he could perform his usual functions without difficulty.  Physical examination revealed a small depression measuring six mm at the lower third of the left leg on the antero-lateral aspect.  The depression was 4 mm in depth and it was non-tender, mobile or indurated.  There were skin changes.

A September 18, 2014 VA muscle injury DBQ report indicates that the Veteran had been diagnosed with a left leg peroneus tertius muscle strain.  Current symptoms were reported to include muscle pain four to five times per week that was aggravated by hiking or walking over 100 feet.  The examiner indicated that the Veteran's muscle injury was to Group XII and that it did not manifest as known fascial defects, or evidence of fascial defects associated with any muscle injuries.  Muscle swelling and lateral protrusions were noted with left foot movement.  There were no cardinal signs and/or symptoms attributable to muscle injuries, muscle atrophy or X-ray evidence of retained metallic fragments in any muscle group.  Muscle strength testing in hip flexion, knee flexion, knee extension, ankle plantar flexion and ankle dorsiflexion were found to be "5/5."

For the appeal period prior to September 18, 2014, the Veteran's muscle avulsion of the left lower extremity peroneus tertius muscle manifested as complaints of pain and a small depression in lower third of the left leg on the anterior-lateral aspect.  The record does not show, and the Veteran has not alleged, one or more of the cardinal signs and symptoms of muscle disability, a lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles, some loss of deep fascia or muscle substance, impairment of muscle tonus, loss of power or lowered threshold of fatigue.  A compensable rating is therefore not warranted.

For the appeal period beginning on September 18, 2014, the Veteran's muscle avulsion of the left lower extremity peroneus tertius muscle manifested as muscle pain four to five times per week as well as muscle swelling and lateral protrusions were noted with left foot movement.  The record does not establish, and the Veteran has not alleged, one or more of the cardinal signs and symptoms of muscle disability, lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles, some loss of deep fascia, muscle substance or impairment of muscle tonus or loss of power or lowered threshold of fatigue when compared to the sound side.  This disability more nearly approximates a moderate muscle injury and a higher rating is therefore not warranted for this appeal period.

The Board has also considered the applicability of other diagnostic codes for evaluating the Veteran's muscle avulsion of the left lower extremity peroneus tertius muscle.  The September 2014 VA examination indicated that the Veteran's muscle avulsion of the left lower extremity peroneus tertius muscle impacted Group XII only.  Accordingly, no higher or additional rating under other potentially applicable diagnostic code is warranted.

E.  Right Shoulder Degenerative Joint Disease

The Veteran generally contends that a higher rating is warranted.  In a May 2010 substantive appeal, the Veteran wrote that his disabilities caused him daily pain and discomfort.  Specific argument in support of the appeal has not been presented.

The Veteran's right shoulder degenerative joint disease is rated by analogy under the diagnostic codes for limitation of arm motion and traumatic arthritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Limitation of arm motion in the major extremity that was limited to shoulder level warrants a 20 percent rating.  Such limitation that was limited midway between the side and shoulder level warrants a 30 percent rating.  Such limitation to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71a, Plate I. 

A September 2009 VA general medicine examination report reflects the Veteran's complaints of pain over the mid-scapula when running.  The pain did not radiate and there were no associated neurologic symptoms.  This pain was reported to intensify after he completed running to a level of "4/10" and can last three to four hours.  Current treatment, limited motion, swelling, stiffness, instability, weakness, impact on his daily activities or the use of assistive devices were denied.  Physical examination revealed some mild tenderness over the body of the scapula.  Flexion was found to be from zero degrees to 180 degrees, abduction was found to be from zero degrees to 180 degrees, internal rotation was found to be 90 degrees and external rotation was found to be to 90 degrees.  There was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion were observed, to include as due to painful motion, weakness, impaired endurance, incoordination or instability.  Examination was negative for impingement signs, weakness, swelling, instability and atrophy.  An accompanying X-ray revealed a normal radiographic examination of the shoulder.

A November 2010 VA treatment note indicates that there was no atrophy or tenderness to palpation in the Veteran's shoulders.  Right shoulder flexion was to 180 degrees, extension was to 60 degrees, abduction was to 180 degrees, adduction was to 75 degrees, external rotation was to 90 degrees, and internal rotation was to 70 degrees.

A September 18, 2014 shoulder DBQ report reflects the Veteran's complaints of right shoulder pain every night that was aggravated by the prone sleeping position, carrying/lifting items over 20 pounds and was slightly bothered by reaching overhead.  Instability and flare-ups were denied.  He reported being right-hand dominant.  Physical examination did not reveal localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of the shoulder, guarding of the shoulder, ankylosis or tenderness on palpation of the acromioclavicular joint.  Right shoulder flexion was found to be to 170 degrees with objective evidence of pain beginning at 170 degrees and abduction was found to be to 180 degrees without objective evidence of painful motion.  Repetitive motion testing did not reveal any additional limitation of motion.  Muscle strength testing was found to be "5/5" for shoulder abduction and forward flexion.  Hawkin's impingement test, empty-can test, external rotation/infraspinatus strength test, lift-off subscapularis test, crank apprehension and relocation test and cross-body adduction test were negative.  There was no history of mechanical symptoms, recurrent dislocation of the glenohumeral joint.  An accompanying X-ray revealed degenerative or traumatic arthritis.

For the period prior to September 18, 2014, the Veteran's right scapula strain manifested as complaints of pain over the mid-scapula when running.  Flexion and abduction were found to be from zero degrees to 180 degrees in the September 2009 VA examination, which is normal range of motion for VA purposes.  A September 2009 X-ray was normal and there is otherwise no radiographic evidence of arthritis.  A compensable rating  for this appeal period is therefore not warranted.

For the appeal period beginning on September 18, 2014, the Veteran's right shoulder degenerative joint disease manifested as pain every night, flexion that was found to be to 170 degrees with objective evidence of pain beginning at 170 degrees and abduction that was found to be to 180 degrees without objective evidence of painful motion.  In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has complained of right shoulder pain as noted in his VA September 2014 examination.   Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

A rating in excess of 10 percent is not warranted as right shoulder range of motion was found to be at least to shoulder level.  Specifically, flexion was found to be to 170 degrees and abduction was found to be to 180 degrees in the September 2014 VA examination, which constitutes normal abduction range of motion.  In addition, the VA examiner specifically noted that, with repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  Such factors do not result in functional loss more nearly approximating limitation of arm motion at the shoulder level.  See DeLuca, supra; Mitchell, supra. 

The Board notes that the August 2013 VA examiner found that there was a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint with infrequent episodes and guarding of movement only at the shoulder level.   An April 2007 VA examination did not find abnormal movement and the May 2009 VA examination did not find episodes of dislocation or subluxation.   However, the Veteran is already in receipt of a rating that contemplates limitation of motion.  

Finally, the Board has considered the applicability of other potential diagnostic codes.  The record does not establish, and the Veteran has not alleged, ankylosis, a flail shoulder, a false flail joint, malunion of the humerus, or impairment of the clavicle or scapula.  Therefore, consideration under Diagnostic Codes 5200, 5202 or 5203 is not warranted.

F.  Partial Amputation of the Left Middle Finger Distal Interphalangeal Joint

The Veteran generally contends that a higher rating is warranted.  In a May 2010 substantive appeal, the Veteran wrote that his disabilities caused him daily pain and discomfort.  Specific argument in support of the appeal has not been presented.

The Veteran's partial amputation of the left middle finger distal interphalangeal joint is rated under the diagnostic code for amputation of the long finger.  A 10 percent rating is assigned without metacarpal resection at the proximal interphalangeal joint or proximal.  A 20 percent rating is warranted for amputation of the long finger with metacarpal resection (more than one-half the bone lost) or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5154.

The Board notes that, under the "amputation rule," the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68. 

A September 2009 VA general medicine examination reflects the Veteran's reports that he had an amputation at the distal interphalangeal joint after a motorcycle accident and that the amputation was performed because the distal joint could not be saved.  Current symptoms, to include pain, locking, stiffness, swelling, instability, inflammation, phantom pain or flare-ups were denied.  Occasional pruritus of the stump, which occurred about two times per week, and was relieved with scratching.  Other symptoms were reported to include some minor loss of sensitivity of the stump as he can sense the object he was feeling but that the feeling was somewhat diminished.  Physical examination revealed the absence at the distal interphalangeal joint and that the skin of the stump appeared normal.  Examination was negative for inflammation, skin breakdown or tenderness.  There was no gap produced with opposition of the third finger to the proximal palmar crease with zero gap produced with the opposition of the thumb to each of the fingers.  Abduction and adduction of the fingers were to 20 degrees in all joints, metacarpal phalangeal joint was to 45 degrees with extension and 90 degrees with flexion.  Proximal interphalangeal joint range of motion was to 100 degrees.

A September 2014 VA DBQ report reflects the Veteran's reports that his left middle finger no longer hurt, that it sometimes itched a bit and that he felt numbness on the tip.  He also reported that his grip was not quite as strong.  Physical examination was negative for limitation of motion or evidence of painful motion for any fingers or thumbs, additional limitation of motion for any fingers post-test, a gap between the thumb pad and the fingers post-test, a gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test and limitation of extension for the index finger or long finger post-test.  There was weakened movement and a deformity in the long finger.  There was no tenderness or pain to palpation for joints or soft tissues of the hand, including the thumbs or fingers.  Left hand grip strength was reported to be "4/5".

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a compensable rating for any period during the course of the appeal.  The record establishes that the Veteran's distal digit of the left third finger was absent.  The record does not establish, and the Veteran does not allege, that his amputation occurred at the proximal interphalangeal joint or proximal thereto without a metacarpal resection or a with a metacarpal resection.  A compensable rating is therefore not warranted.

Finally, the Board has considered the applicability of other potential diagnostic codes.  The record does not establish, and the Veteran has not alleged, a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible, or extension limited by more than 30 degrees.  The September 2014 VA examiner found that there was no gap between the thumb pad and the fingers.  Consideration of Diagnostic Code 5229 is therefore not warranted.  In addition, ankylosis of the long finger is not shown, and there is no ankylosis or limitation of motion of other digits of the left hand, therefore Diagnostic Codes 5216-5228 and 5230 do not apply.

G.  Lumbar Strain

The Veteran generally contends that a higher rating is warranted.  In a May 2010 substantive appeal, the Veteran wrote that his disabilities caused him daily pain and discomfort.  Specific argument in support of the appeal has not been presented.

The Veteran's lumbar strain is rated by analogy under the diagnostic codes for degenerative arthritis of the spine and a lumbosacral spine strain.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Such disabilities are rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine was greater than 235 degrees or that muscle spasms or guarding not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A  20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

A September 2009 VA general medicine examination reflects the Veteran's complaints of mid-lumbar spin without radiation and with activities such as running, dirt biking and walking.  Pain was reported to be "zero" at rest and "3/10" with activity and was relieved within one hour completely.  The use of medication, radiation, weakness, stiffness, fatigability, lack of endurance, use of any supporting devices, flare-ups or incapacitating episodes were denied.  He reported that he was able to continue his activity even though the pain started while doing these activities.  Physical examination revealed tenderness of the lumbar spine to palpation.  Flexion was found to be to 90 degrees, extension was found to be to 30 degrees, bilateral lateral flexion was found to be to 30 degrees and bilateral rotation was found to be to 35 degrees.  There was no pain produced on each of the ranges of motion with were repeated times three.  Leg length was found to be equal.  There were no abnormal curves.  Straight leg raising was found to be negative bilaterally.  Gait appeared to be normal.  An accompanying X-ray revealed a normal radiographic examination of the lumbosacral spine.

A November 2010 VA treatment note revealed significant kyphosis or scoliosis without tenderness over the L1-S2 area.  Flexion, extension, lateral flexion and rotation were noted to be without restriction; specific range of motion measurements were not provided.

A September 18, 2014 VA back DBQ report reflects the Veteran's complaints of daily pain that was aggravated by prolonged standing or sitting for over an hour.  This pain occasionally radiated into the right thigh but there was no associated paresthesias.  The Veteran reported that his back was not bothered by lifting, that he did not require doctor prescribed bedrest in the past 12 months and that he did not experience flare-ups.  

Physical examination palpation for joints and/or soft tissue of the thoracolumbar spine, muscle spasms of the thoracolumbar spine or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Flexion was found to be to 85 degrees with pain, extension was found to be to 20 degrees without objective evidence of pain, right lateral flexion was found to be to 30 degrees or greater with no objective evidence of painful motion, left lateral flexion was found to be to 20 degrees without objective evidence of painful motion and bilateral lateral rotation was found to be to 30 degrees or greater with no objective evidence of painful motion.  Repetitive motion testing did not reveal any additional limitation of motion.  Functional loss and/or functional impairment of the thoracolumbar spine was due to less movement than normal and pain on movement.  Muscle strength testing was found to be "5/5" in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension, bilaterally.  There was no muscle atrophy.  Deep tendon reflexes were found to be 2+ in the knee ankle, bilaterally.  Sensation examination was found to be normal in the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes.  Straight leg raising test was negative bilaterally.  There were no ankylosis, radicular pain or any other signs or symptoms due to radiculopathy, neurologic abnormalities or findings related to the thoracolumbar spine or IVDS.  An accompanying X-ray was noted to document arthritis.

After considering the foregoing evidence, the Board finds that the Veteran is entitled to a 10 percent rating throughout the course of the appeal.  The September 2009 VA examination revealed tenderness of the lumbar spine to palpation without findings of abnormal gait or abnormal spinal contour.  Such warrants a 10 percent rating.

However, the Board finds that the evidence of record does not support a rating higher than 10 percent at any point during the course of the appeal.  Specifically, at no point during the appeal period has the Veteran's lumbar spine been characterized by muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston, supra.  In the instant case, the Veteran has consistently complained of lumbar spine pain as noted in his VA treatment records and the September 2009 and September 2014 VA examinations.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.   Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, supra; Hicks, supra.

However, despite the Veteran's complaints, pain did not result in limitation of flexion to 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 170 degrees or ankylosis of the lumbar spine, at any time during the period on appeal.  The Veteran was still able to demonstrate near-full range of motion during both of his VA examinations.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Although the record reflects that the Veteran's lumbar pain did affect his spinal contour, here, the VA treatment records and VA examinations do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the now assigned 10 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's lumbar strain even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination. 

The Board has also considered whether the Veteran's service-connected lumbar strain has resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243.  However, no physician has diagnosed him with IVDS.  Moreover, the Veteran has denied incapacitating episodes, and VA examinations and clinical records fail to show any evidence of incapacitating episodes due to his lumbar spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is also not assignable under the Formula for Rating IVDS Based on Incapacitating Episodes.
The Board notes spinal arthritis was found on X-ray; however, such X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran has been assigned a 10 percent rating for lumbar strain to compensate his for painful motion, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the Veteran has not alleged, and the evidence does not show, that he has bladder impairment or bowel impairment as a result of his service-connected lumbar strain.  Moreover, while he has complained of radiating pain in the September 2014 VA examination, objective evidence of nerve impairment was not found on examination and such subjective reports are specifically contemplated in his 10 percent rating assigned under the General Formula.  Therefore, the Board finds that, at no time during the appeal period, has the Veteran's service-connected lumbar strain resulted in neurological impairment. 

H.  Bilateral Hearing Loss

The Veteran generally contends that a higher rating is warranted.  Specific argument in support of the appeal has not been presented.

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

A September 2009 VA audiological evaluation revealed the following pure tone thresholds, measured in decibels:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	10	10	40	35	23.75
Left		10	10	15	20	13.75

Word recognition testing revealed speech recognition ability of 90 percent in the right ear and 100 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated.   These audiometry test results equate to Level I hearing in the right ear and Level I hearing in the left ear.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level I hearing in the other ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86. 

A September 2014 VA audiological evaluation revealed the following pure tone thresholds, measured in decibels:

Hertz	1,000	2,000	3,000	4,000	Avg.
Right	5	0	45	40	23
Left		0	5	30	35	18

Word recognition testing revealed speech recognition ability of 99 percent in the right ear and 100 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing in the right ear and Level I hearing in the left ear.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level I hearing in the other ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86. 

The Board notes that the claims file includes treatment records which pertain to VA treatment received by the Veteran from through September 2014.  These records demonstrate that the Veteran continued to be followed during that time for hearing loss.  Nonetheless, they do not indicate any other audiometric findings that may be considered in evaluating the Veteran's bilateral hearing loss. 

In view of the above, the Board finds that the Veteran is entitled to a noncompensable (zero) rating throughout the course of the appeal, as is currently assigned.

To the extent that the Veteran contends that his disabilities are more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Despite the foregoing, the Board acknowledges the Veteran's reports of the difficulty he has in understanding speech, particularly in noisy environments.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

G.  Other Considerations

The Board has considered whether staged ratings, or further staged ratings, under Fenderson, supra, are appropriate for the Veteran's service-connected appendectomy scar, left knee patellar tendinitis, a right knee strain, left lower extremity peroneus tertius muscle avulsion, right shoulder degenerative joint disease, partial amputation of the left middle finger distal interphalangeal joint, lumbar strain and bilateral hearing loss; however, the Board finds that his symptomatology has been stable for these disabilities throughout the appeal.  Therefore, assigning a staged rating, or further staged ratings, for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's appendectomy scar, left knee patellar tendinitis, a right knee strain, left lower extremity peroneus tertius muscle avulsion, right shoulder degenerative joint disease, partial amputation of the left middle finger distal interphalangeal joint, lumbar strain and bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Veteran's various subjective complaints related to his appendectomy scar-to include but not limited to intermittent scar tenderness-are contemplated by the rating criteria under which the associated disability is rated.   Specifically, with regard to the Veteran's appendectomy scar, his complaints of intermittent tenderness were specifically contemplated by his assigned rating.  See 38 C.F.R. § 4.118 Diagnostic Code 7805.  Similarly, with regards to the Veteran's left lower extremity peroneus tertius muscle, the Veteran's subjective complaints of pain are contemplated by the criteria under which the associated disability is rated.  In this regard, the Veteran's current rating is based on pain, swelling and a protrusion of Muscle Group XII.

In addition, the Veteran's various subjective complaints related to his left knee tendonitis, right knee strain, right shoulder degenerative joint disease and lumbar strain-to include but not limited to intermittent pain or tenderness-are contemplated by the rating criteria under which each associated disability is rated.  Specifically, with regard to the Veteran's left knee tendonitis, right knee strain and right shoulder degenerative joint disease, his complaints of intermittent pain or tenderness were specifically contemplated by his assigned ratings.  See 38 C.F.R.     § 4.71a, Diagnostic Codes 5003, 5201, 5024, 5260, 5237-5242.  In this regards, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's left knee tendonitis, right knee strain and right shoulder degenerative joint disease.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R.  §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, the Veteran's ratings contemplates his functional loss, to include limited range of motion, as a result of his left knee, right knee, right shoulder and/or lumbar spine symptomatology. 

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected partial amputation of the left middle finger distal interphalangeal joint and lumbar strain with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his partial amputation of the left middle finger distal interphalangeal joint, to include numbness.  The specific diagnostic criteria for his lumbar spine disability as well as the functional impairment resulting from symptoms related to such disability, to include pain with prolonged standing or sitting.

Moreover, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's left middle finger distal interphalangeal joint and lumbar spine disability.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion. As such, the Veteran's 10 percent rating contemplates his functional loss, to include limited range of motion, as a result of his lumbar spine symptomatology. 

In addition, the Veteran generally asserted that he had difficulty hearing.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his appendectomy scar, left knee patellar tendinitis, a right knee strain, left lower extremity peroneus tertius muscle avulsion, right shoulder degenerative joint disease, partial amputation of the left middle finger distal interphalangeal joint, lumbar strain and/or bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected appendectomy scar, left knee patellar tendinitis, a right knee strain, left lower extremity peroneus tertius muscle avulsion, right shoulder degenerative joint disease, partial amputation of the left middle finger distal interphalangeal joint, lumbar strain and/or bilateral hearing loss for the relevant period.  The Veteran consistently reported that he was attending school throughout the appeal and reported working part-time doing phone work in a September 2014 VA examination.   Moreover, neither the Veteran nor his representative has alleged being unable to work due to his service-connected disabilities.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary. 

For the foregoing reasons, the Board finds that a 10 percent rating for an appendectomy scar beginning on September 18, 2014 and 10 percent rating for lumbar strain prior to September 18, 2014 are warranted.  No other higher or separate ratings are warranted for the claims of entitlement to an increased rating for an appendectomy scar prior to September 18, 2014, left knee tendonitis, right knee strain, muscle avulsion of the left lower extremity peroneus tertius muscle, right shoulder degenerative joint disease, partial amputation of the left middle finger distal interphalangeal joint, lumbar strain prior to September 18, 2014 and/or bilateral hearing loss.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial compensable rating for an appendectomy scar, for the appeal period prior to September 18, 2014, is denied.

For the appeal period beginning on September 18, 2014, an initial 10 percent rating for an appendectomy scar is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial compensable rating for left knee tendonitis is denied.

A higher initial rating for right knee strain, rated as noncompensably disabling prior to September 18, 2014 and 10 percent thereafter, is denied.

A higher initial rating for muscle avulsion of the left lower extremity peroneus tertius muscle, rated as noncompensably disabling prior to September 18, 2014 and 10 percent thereafter, is denied.

A higher initial rating for a right shoulder degenerative joint disease, rated as noncompensably disabling prior to September 18, 2014 and 10 percent disabling thereafter, is denied.

An initial compensable rating for a partial amputation of the left middle finger distal interphalangeal joint is denied.

For the appeal period prior to September 18, 2014, a rating of 10 percent, but no higher, for a lumbar strain is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 10 percent for a lumbar strain is denied.

An initial compensable rating for bilateral hearing loss is denied. 


REMAND

With regards to the Veteran's claimed right great toe disorder and a disability manifested by numbness of the right and left arms, he has alleged that these disabilities are the result of his service in Iraq.  Service treatment records include an April 2009 Report of Medical History in which the Veteran reported numbness in his arms on waking and right big toe pain while walking.  An accompanying discharge examination found the Veteran's lower extremities to be normal and his upper extremities abnormal to the extent that the left middle finger distal phalanx was absent.  The Veteran's DD Form-214 reflects that he served in Iraq.  Post-service treatment records are negative for findings or diagnoses of a right great toe disorder and/or disability manifested by numbness of the right and left arms.  An October 2009 VA general medicine examination report reflects the Veteran's complaints of right great toe pain that he attributed to his marching boot.  Following a physical examination and a review of the Veteran's claims file, the examiner determined that no diagnosis referable to the right great toe was warranted.
The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed right great toe disorder and/or disability manifested by numbness of the right and left arms. Therefore, on remand, such an examination with etiology opinions should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination in order to determine the current nature and etiology of his claimed great toe disorder and/or disability manifested by numbness of the right and left arms.  The claims file should be made available to and be reviewed by the examiner. The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should note and detail all reported symptoms of a great toe disorder and/or disability manifested by numbness of the right and left arms. 

(B) The examiner should specifically state whether the Veteran's toe pain or other symptoms and/or numbness are attributed to a known clinical diagnosis.  

(C) If any symptoms of right great toe pain and/or numbness in the right and left arms have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period. 

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's symptoms of a great toe disorder and/or disability manifested by numbness of the right and left arms represent a "medically unexplained chronic multisymptom illness." 

(D) For each diagnosed right great toe disorder and/or disability manifested by numbness of the right and left arms, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's service, to include his in-service exposure to environmental hazards coincident with his service in Southwest Asia and/or the complaints of numbness in his arms on waking and right big toe pain while walking in April 2009.

A complete rating should be given for each opinion expressed.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


